TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-99-00366-CR







Dwight Levi, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT


NO. 0990620, HONORABLE BOB PERKINS, JUDGE PRESIDING







Appellant Dwight Levi pleaded guilty and judicially confessed to robbery.  See
Tex. Penal Code Ann. § 29.02 (West 1994).  The magistrate before whom the plea was made
recommended to the district court that appellant be found guilty and that punishment be assessed
at imprisonment for ten years, as called for in a plea-bargain agreement.  The court accepted the
magistrate's recommendations and entered judgment accordingly.

After appellant's brief was filed in this Court, the State moved to dismiss the appeal
on the ground that appellant's notice of appeal did not comply with appellate rule 25.2(b)(3).  See
Tex. R. App. P. 25.2(b)(3).  Appellant responded by moving to amend his notice of appeal.  See
id. 25.2(d).  The amended notice of appeal states, "Visiting Judge Charles F. Campbell of the
299th Judicial District Court of Travis County, Texas has granted permission to appeal."  The
State opposes the motion to amend, asserting that Judge Campbell did not preside over or
participate in the trial of this cause.  The record confirms this, as appellant has since
acknowledged in a letter to the Court.  Appellant's counsel confused this cause with another now
pending on appeal in which appellant was tried before Judge Campbell. (1)

Appellant's motion for leave to amend the notice of appeal is overruled.  The only
point of error advanced by appellant is that he did not receive effective assistance of trial counsel. 
Without the trial court's permission to appeal, this contention is not properly before us.

The State's motion to dismiss is granted.  The appeal is dismissed.



						                                                                       


						Lee Yeakel, Justice

Before Justices Jones, Yeakel and Patterson

Dismissed for Want of Jurisdiction

Filed:   March 30, 2000

Do Not Publish
1.        See Levi v. State, No. 3-99-336-CR, decided this day.